DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0112119 (Kim).
Regarding claim 1:
Kim disclose a method for an x-ray mammography system comprises: 
determining, via vision sensing using one or more cameras coupled to the x-ray mammography system, a current workflow in a current mode of the x-ray mammography system (Fig. 56 and 59; [0143]-[0144], [0147]); and 
adjusting one or more inputs into a user interface of the mammography system during a set-up portion of the current workflow (Fig. 56 and 59; [0143]-[0144], [0147]); 
wherein the vision sensing using one or more cameras includes one or more of monitoring one or more accessories coupled to the x-ray mammography system and one or more actions during the current mode (Fig. 56 and 59; [0143]-[0144], [0147]).
Regarding claim 2:
Kim disclose the method of claim 1, wherein the one or more accessories includes one or more of biopsy device, a breast spacer, and a biopsy paddle (Fig. 56 and 59; [0143]-[0144], [0147]); wherein 
Regarding claim 5:
Kim disclose the method of claim 1, further comprising:
during the current mode, after the set-up portion of the current workflow, obtaining one or more medical scan images with the x-ray mammography system (Fig. 56 and 59; [0143]-[0144], [0147]); and 
updating a portion of image data of the one or more medical scan images based on the one or more actions (Fig. 56 and 59; [0143]-[0144], [0147]).
Regarding claim 6:
Kim disclose the method of claim 5, wherein the current mode is a biopsy mode (Fig. 56 and 59; [0143]-[0144], [0147]); and 
wherein the one or more actions include one or more of a biopsy needle firing movement and administration of anesthesia (Fig. 56 and 59; [0143]-[0144], [0147]).
Regarding claim 18:
	Kim disclose a medical imaging system, comprising:
a gantry including a radiation source for emitting radiation rays, a detector for receiving the radiation rays, and a collimator for adjusting a field of view (740); 
a vision sensor system including one or more cameras (800); and 

detect, with the vision sensor system, one or more accessories of the imaging system (Fig. 56 and 59; [0143]-[0144], [0147]); and 
adjust one or more of a position of the gantry and further adjust an indication of an operating status of the imaging system on the user interface based on the one or more accessories detected (Fig. 56 and 59; [0143]-[0144], [0147]).
Regarding claim 20:
Kim disclose the system of claim 17, wherein the vision system includes one or more of an optical camera, wide-angle optical camera, and a depth camera (Fig. 56 and 59; [0143]-[0144], [0147]).
Allowable Subject Matter
Claims 3, 4, 7-10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3:
Kim disclose the method of claim 1, but fail to teach the details of wherein the one or more accessories includes a quality check phantom; wherein determining the current mode includes determining a quality check mode in response to detecting the quality check phantom; and wherein adjusting the one or more inputs includes launching a quality check interface on the user interface in response to detecting the quality check phantom.
Regarding claim 4:

Regarding claim 7:
Kim disclose the method of claim 1, but fail to teach the details of further comprising: 
detecting a different accessory and one or more associated accessory characteristics via vision sensing using the one or more cameras after the set-up is complete and while operating the x-ray mammography system in the current mode (Fig. 56 and 59; [0143]-[0144], [0147]); 
detecting one or more user inputs corresponding to the different accessory and the one or more associated accessory characteristics on the user interface (Fig. 56 and 59; [0143]-[0144], [0147]); and 
indicating an error on the user interface in response to the one or more user inputs not matching with the detected different accessory and the one or more associated accessory characteristics.
Regarding claim 8:
Kim disclose the method of claim 7, but fail to teach the details of further comprising: 
inhibiting a next step in the operation of the x-ray mammography system in the current mode in response to the one or more user inputs not matching the detected different accessory; and wherein the next step includes one or more of obtaining one or more medical scan images and firing a biopsy needle.  Claims 9 and 10 depend on claim 8.
Regarding claim 19:
Kim disclose the method of claim 1, but fail to teach the details of system of claim 18, wherein the processor further includes instructions to: 
.
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11:
Kim disclose a method for monitoring a mammography system comprising: 
monitoring, via a computer vision system, a workflow step during the operation of the mammography system (Fig. 56 and 59; [0143]-[0144], [0147]).
However, the prior art of record fail to teach the details in response to not detecting the workflow step, inhibiting a subsequent workflow step, and providing an alert to the user regarding the workflow step; wherein monitoring the workflow step includes monitoring one or more of one or more accessories present in an imaging volume of the mammography system, a biopsy device coupled to the mammography system, one or more surrounding objects within a screening area of the mammography system, one or more actions including user action and device action, and one or more user inputs entered into a user interface of the mammography system.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art of record absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 12-17 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884